Citation Nr: 0809977	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
2001, for the grant of individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than April 17, 
2001, for eligibility to receive Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38 of the United 
States Code.


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to December 
1947 and from March 1948 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which entitlement to TDIU was denied.  The veteran submitted 
a timely Notice of Disagreement (NOD) and, in a March 2004 
Decision Review Officer (DRO) decision, the RO granted TDIU 
and established eligibility to DEA, both effective from 
February 2, 2002.  A timely NOD was submitted by the veteran 
and, in a January 2005 DRO decision, the RO amended the 
effective dates for TDIU and DEA to April 17, 2001.


FINDINGS OF FACT

There is no evidence of record demonstrating that the veteran 
was unable to obtain or maintain substantially gainful 
employment prior to April 17, 2001.


CONCLUSION OF LAW

1.  The criteria for an effective date for an award of TDIU 
prior to April 17, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 
3.340, 3.341(a), 3.400(o)(2), 4.16 (2007).

2.  The criteria for an effective date for an award of DEA 
prior to April 17, 2001, have not been met.  38 U.S.C.A. 
§ 5113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157, 3.340, 
3.341(a), 3.400(o)(2), 21.3041 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In February 2002 and May 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The June 2002 rating decision, March 2004 
and January 2005 DRO decisions, January 2006 SOC, and 
December 2006 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods in which to submit more evidence.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which the RO 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Basic eligibility for Chapter 35 DEA benefits is established 
for a claimant in one of several ways, including status as 
the child of a veteran who has a total and permanent 
disability rating from service-connected disability.  See 
38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 21.3020, 21.3021.

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a).  
Section 5110(b)(2) provides otherwise, by stating that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date otherwise, date of receipt of claim."  See Harper v. 
Brown, 10 Vet. App. 125 (1997). 

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or his duly authorized representative, may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; and (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a disability-
compensation claim until service connection had been awarded.  
38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an 
effective date up to one year prior to the filing of an 
application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all the evidence 
of record, not just evidence not previously considered.  The 
Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within one year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than one year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

In the present case, the veteran submitted his application 
for compensation based on unemployability on February 5, 
2002.  Therefore, the earliest the veteran could possibly be 
found eligible for compensation based on unemployability 
under the law would be February 5, 2001.

The June 2002 RO rating decision denied TDIU and DEA because 
the veteran did not meet the schedular criteria.  The veteran 
was found to be service-connected for the residuals of 
degenerative joint disease of the left knee, left hip, and 
lumbar spine, secondary to his service-connected traumatic 
arthritis of the left ankle, with an evaluation of 10 percent 
each, effective April 17, 2001.  The veteran's 20 percent 
evaluation for traumatic arthritis of the left ankle was 
continued.  

A February 2003 letter from a physician at the Prescott VA 
Medical Center (VAMC) states that the veteran will never be 
able to work again because of his degenerative arthritis.  In 
August 2003 the RO requested an Advisory Decision from the 
Director, Compensation and Pension Service, as to a grant of 
TDIU under an extra-schedular evaluation.  The Advisory 
Opinion in response to that request granted entitlement to an 
extraschedular evaluation based upon individual 
unemployability.  The RO then issued its March 2004 decision 
granting TDIU and DEA effective February 5, 2002, the date of 
the claim, citing the combined 40 percent evaluation for 
service connected degenerative joint disease of the left 
ankle, left knee, left hip, and lumbar spine, the Advisory 
Opinion, and the February 2003 letter from the Prescott VAMC 
physician.  

In its January 2005 decision, the RO amended the effective 
dates of the veteran's TDIU to April 17, 2001, because the 
disabilities that rendered him unemployable had been granted 
effective on that date, the veteran had filed his claim 
within one year thereafter, and he was shown to be 
unemployable as of that date.  The effective date of DEA was 
changed to April 17, 2001, because that was the date of TDIU 
eligibility.

The veteran's treatment records from the Prescott VAMC show 
that on April 17, 2001, his left knee, left hip, and lumbar 
spine disorders were found likely to be the result of his 
service-connected traumatic arthritis of the left ankle.  
There is no evidence from prior to April 17, 2001, stating 
that the veteran's degenerative joint disorders of the left 
ankle, left knee, left hip, and lumbar spine were secondary 
to his service-connected left ankle disorder.  As discussed 
above, the effective date of compensation for the veteran's 
service-connected degenerative joint disease of the left 
knee, left hip, and lumbar spine was April 17, 2001.  
Therefore, prior to April 17, 2001, the veteran's only 
service-connected impairment was his left ankle disorder.  
Thus, the left ankle disorder is the only impairment for 
which eligibility for TDIU and DEA could be based upon prior 
to April 17, 2001.  See Hatlestad, supra.

At VA treatment on April 13, 2001, the veteran reported 
having increasing problems with his left ankle as he got 
older.  He complained of pain on both sides of the ankle, and 
occasional swelling.  The pain was worse at night, and he 
said Tylenol helped alleviate it.  He had worn an ankle brace 
for 20 years, and also wore shoes that VA gave him because of 
the ankle disability.  Upon examination, there was a marked 
decrease in the range of motion of the left ankle and some 
"obvious deformity."  There are no other treatment notes 
for the veteran's left ankle for the period of February 5, 
2001, to April 16, 2001.

After a review of the claims file, the Board concludes that 
the facts and circumstances are against finding that the 
veteran's service-connected left ankle disorder precluded him 
from obtaining or maintaining a substantially gainful 
occupation prior to April 17, 2001.

As the preponderance of the evidence is against the claim for 
TDIU and DEA prior to April 17, 2001, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An effective date earlier than April 17, 2001, for individual 
unemployability is denied.

An effective date earlier than April 17, 2001, for an award 
of DEA is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


